DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6-11, 13 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Glyn-Davies et al. (WO 2021/165392 A1). Glyn-Davies discloses a vehicle (e.g., 10) comprising: an occupant restraint airbag (e.g., 42), a reaction surface airbag (e.g., 44), a forward structure (e.g., “the dashboard assembly” (page 2, line 15), “one or more of: the inside surface of the windscreen; interior surfaces of trim panels inside the occupant compartment 22; airbag modules; and/or the floor or toe-board/bulkhead of the occupant compartment 22” (page 9, lines 26-28), “the windscreen, the steering wheel and/or steering column (if provided), and fascia features within the front cabin” (page 2, lines 18-19); see also page 2, lines 1-2; see also page 5, lines 14-16; see also page 9, lines 28-30) and a triggering system (page 5, lines 36-41; page 9, lines 9-13). A skin of the reaction surface airbag is more rigid than a skin of the occupant restraint airbag (page 2, lines 24-27; page 11, lines 20-23). The reaction surface airbag is configured to inflate more quickly than the occupant restraint airbag (page 4, lines 9-10; page 9, lines 9-16 and 24-30). The reaction surface airbag may have a higher pressure in an inflated state than a pressure of the occupant restraint airbag in an inflated state (i.e., “the lower airbag  by inflating the airbags to a different extent” – page 2, lines 25-26).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US 2019/0161044 A1) in view of Glyn-Davies et al. (WO 2021/165392 A1). Schneider clearly teaches the limitations of claims 1-20 except for the limitation that “a skin of the reaction surface airbag is more rigid than a skin of the occupant restraint airbag” (in claim 1) and the limitations of claims 8, 9, 17, 18 and 20. Glyn-Davies teaches a vehicle (e.g., 10) comprising: an occupant restraint airbag (e.g., 42), a reaction surface airbag (e.g., 44), a forward structure (e.g., “the dashboard assembly” (page 2, line 15), “one or more of: the inside surface of the windscreen; interior surfaces of trim panels inside the occupant compartment 22; airbag modules; and/or the floor or toe-board/bulkhead of the occupant compartment 22” (page 9, lines 26-28), “the windscreen, the steering wheel and/or steering column (if provided), and fascia features within the front cabin” (page 2, lines 18-19); see also page 2, lines 1-2; see also page 5, lines 14-16; see also page 9, lines 28-30) and a triggering system (page 5, lines 36-41; page 9, lines 9-13). A skin of the reaction surface airbag is more rigid than a skin of the .
s 1, 2, 8-11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (WO 2019/168580 A1) in view of Glyn-Davies et al. (WO 2021/165392 A1). Fischer teaches a vehicle 20 comprising: an occupant restraint airbag 70, a reaction surface airbag 76, a forward structure (e.g., 208) and a triggering system (implicit – see also paragraphs 0030 and 0034). The reaction surface airbag has a higher pressure in an inflated state than a pressure of the occupant restraint airbag in an inflated state (paragraphs 0011, 0030, 0040 and 0041). Fischer does not teach the limitation that “a skin of the reaction surface airbag is more rigid than a skin of the occupant restraint airbag” (in claim 1) or the limitations of claims 8 and 17. Glyn-Davies teaches a vehicle (e.g., 10) comprising: an occupant restraint airbag (e.g., 42), a reaction surface airbag (e.g., 44), a forward structure (e.g., “the dashboard assembly” (page 2, line 15), “one or more of: the inside surface of the windscreen; interior surfaces of trim panels inside the occupant compartment 22; airbag modules; and/or the floor or toe-board/bulkhead of the occupant compartment 22” (page 9, lines 26-28), “the windscreen, the steering wheel and/or steering column (if provided), and fascia features within the front cabin” (page 2, lines 18-19); see also page 2, lines 1-2; see also page 5, lines 14-16; see also page 9, lines 28-30) and a triggering system (page 5, lines 36-41; page 9, lines 9-13). A skin of the reaction surface airbag is more rigid than a skin of the occupant restraint airbag (page 2, lines 24-27; page 11, lines 20-23). The reaction surface airbag is configured to inflate more quickly than the occupant restraint airbag (page 4, lines 9-10; page 9, lines 9-16 and 24-30). The reaction surface airbag may have a higher pressure in an inflated state than a pressure of the occupant restraint airbag in an inflated state (i.e., “the lower airbag may be configured to have a greater stiffness, compared, to the upper airbag, when fully inflated…variations in stiffness may be achieved by .
Claims 1, 2, 4, 8-11, 13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 6,712,384 B2) in view of Glyn-Davies et al. (WO 2021/165392 A1). Abe teaches a vehicle comprising: an occupant restraint airbag 30, a reaction surface airbag 14, a forward structure / dashboard 10 and a triggering system (implicit – see also column 1, lines 6-26). The reaction surface airbag is configured to inflate more quickly than the occupant restraint airbag (column 3, lines 6-19). Abe does not teach the limitation that “a skin of the reaction surface airbag is more rigid than a skin of the occupant restraint airbag” (in claim 1) or the limitations of claims 9 and 18. Glyn-Davies teaches a vehicle (e.g., 10) comprising: an .
Response to Arguments
Applicant’s arguments filed on February 10, 2022 with respect to the rejections set forth in the Office action filed on August 11, 2021 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan K Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEITH J FRISBY/Primary Examiner, Art Unit 3614